Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-8) in the reply filed on 5/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, upon further consideration the restriction requirement between the groups has been withdrawn and all the pending claims 1-13 have been examined.  
Claim Objections
Claims 10-13 are objected to because of the following informalities: It appears that Applicants intend to make claims 10-13 dependent on claim 9 and instead erroneously made dependent on claim 12. Claim 12 is further dependent upon itself.   Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Instant claims 1-9 are directed to a herbal supplement composition for improved digestion of food in a subject in need having range of ingredient concentrations comprising - Asafetida between 5 mg and 5 gm;  Foeniculum vulgare seeds powder between 5 mg and 15 gm;  Trachyspermum Ammi seeds powder between 5 mg and 15 gm; and- Shilajit powder between 5 mg and 300 mg. Independent claim 9 is are directed to a method of improving digestion comprising administering a composition containing asafetida, Foeniculum vulgare seeds powder, Trachyspermum Ammi seeds powder and shilajit powder. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.            
See MPEP 2106.07.
Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 
      Instant claims 1-9 are directed to a herbal supplement composition for improved digestion of food in a subject in need having range of ingredient concentrations comprising - Asafetida between 5 mg and 5 gm;  Foeniculum vulgare seeds powder between 5 mg and 15 gm;  Trachyspermum Ammi seeds powder between 5 mg and 15 gm; and- Shilajit powder between 5 mg and 300 mg. Independent claim 9 is are directed to a method of improving digestion comprising administering a composition containing asafetida, Foeniculum vulgare seeds powder, Trachyspermum Ammi seeds powder and shilajit powder. Claims 10-13 recite each of the claimed substances in different amount ranges. The claimed mixture of asafetida, Foeniculum vulgare seeds powder, Trachyspermum Ammi seeds powder and shilajit powder is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination, amounts or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter as well as a process ( a composition containing asafetida, Foeniculum vulgare seeds powder, Trachyspermum Ammi seeds powder and shilajit powder, and a method of administering the composition orally), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception (e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (asafetida, Foeniculum vulgare seeds powder, Trachyspermum Ammi seeds powder and shilajit powder) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products).   Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. While claims 2 recites a tablet or a capsule or a powder, the recitation does not add any specific structure that is different from claimed composition of claim 1. Additionally, a powder form of the claimed components is also naturally occurring. Claim 3 is a combination of the components of claim 1 and hence meets the JUDICIAL EXCEPTION. Claims 4-8 are directed to a product and the process of administration does not constitute a product or a renders the product markedly different from naturally occurring.
 Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1. Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition as well as a method of improving digestion (claims 9-13). However, claim 9 merely lists the 4 components of claim 1 without any amounts. Claims 10-13 recite each of the claimed substances in different amount ranges. Thus, the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards. See MPEP 2106.07.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/096440 to Jain, Platel et al (Nutrition Research, 2001, p 1309-1314), and Neelima et al (International Journal of Current Pharmaceutical Research, 2017), as evidenced by Shilajeet).
Instant claims 1-9 are directed to a herbal supplement composition for improved digestion of food in a subject in need having range of ingredient concentrations comprising - Asafetida between 5 mg and 5 gm;  Foeniculum vulgare seeds powder between 5 mg and 15 gm;  Trachyspermum Ammi seeds powder between 5 mg and 15 gm; and- Shilajit powder between 5 mg and 300 mg. Independent claim 9 is are directed to a method of improving digestion comprising administering a composition containing asafetida, Foeniculum vulgare seeds powder, Trachyspermum Ammi seeds powder and shilajit powder.
Jain teaches an herbal composition in the form of tablets or capsules or granules (abstract) comprising various herbal substances and cow urine, and for treating several ailments (page 1, l 5-18), including stomach ailments such as digestants (page 8, l 20-21). Jain describes digestin capsules (p 16, l 15-30) that includes 1-10 mg of hing, 5-50 mg of Ajowan and 7-70 mg of Foeniculum vulgare (same as fennel). The amounts of hing, ajowan and fennel taught by Jain overlaps with that of the claimed ranges. Similarly, Digestin tablet on page 26 also teaches overlapping amounts of hing, ajowan, fennel. While Jain fails to teach the composition for improving digestion, instant specification describes that Ajwain (Trachyspermum ammi), also known caraway, bishop's weed, or carom seeds helps in reducing flatulence or digestion problems [0005]. [0006] describes Asafetida as also known as Hing (or Ferula Assa-Foetida) has anti-flatulence properties, helps in easing gassiness and improves digestion. Foeniculum vulgare is also known as fennel and known for providing quick relief from stomach problems such as bloating and gas [0007].
In this regard, Platel studied the influence of dietary spices on food transit time, wherein the diet includes spices (in g%) such as curcumin (0.5), capsaicin (0.015), piperine (0.02), ginger (0.05), cumin (1.25), fenugreek (2.0), mustard (0.25), asafoetida (0.25), Ajowan (0.2), fennel (0.5), coriander (2.0), mint (1.0), garlic (0.5) and onion (2.0) (abstract). Platel teaches that spices have been used from ancient times and provide digestive stimulant action through a beneficial stimulation of activity of the enzymes responsible for digestion and/or secretion of bile that plays an important role in digestion (p 1309-1310). The composition of Platel includes instant claimed Trachyspermum ammi (referred to as Ajowan), fennel, and Asafoetida in the above-mentioned amounts (see Abstract, Materials and Methods). Platel states that spices that stimulate the activity of one or more gastric juices include asafetida, fennel and ajowan, and further their ability to reduce the food transition time correlates with their beneficial influence on digestive enzymes (paragraph bridging pages 1311-1312). Platel teaches that the reduced colonic transit time, by the dietary spices, has been implicated in a reduction in the incidence of colon cancer (last paragraph).
Platel and Jain fail to teach shilajit of the instant claims. In this regard, Jain further teaches 4-40 mg (Tablets-Tubecure on page 30-31) or 3-30 mg (Tablets -Nefrol on page 33) of shilajeet, though not in combination with hing, ajowan and fennel. It is noted that Jain refers to Shilajeet and not shilajit as claimed (or taught by Neelima et al). However, Shilajeet referred to by Jain is the same as shilajit, which can be evidenced from the attached document entitled : Shilajeet. (see 1st full paragraph).

Neelima studied the effect of shilajit on inflammatory bowel disease in rats and suggests shilajit confers protective effect on enterocolitis, induced by indomethacin (abstract). Neelima teaches that shilajit is a herbo-mineral obtained as a mineral resin or plant fossil composed of humus and organic plant material that has been compressed by layers of rock mixed with microbial metabolites (p 35), and extensively used in ancient Hindu materia medica, effective against digestive troubles, asthma, diabetes, phthisis etc (p 35). It has anti-ulcerogenetic, antidiabetic, and other beneficial effects.
Neelima teaches administering shilajit in amounts such as 25 and 50 mg/kg(table 1). Fig. 1 and Table 2 shows the effect of shilajit on various enzymes such as lactate dehydrogenase, glutathione, lipid peroxidase, myeloperoxidase, and sulfasalazine. 
Shilajit has been shown to provide protection against the oxidative stress generated by indomethacin by acting as a ROS scavenger and inhibitor of lipid peroxidation. Neelima teaches the amounts of Shilajit (25 mg and 50 mg), which falls within the claimed range of 5 mg and 300 mg.
Thus, one of an ordinary skill in the art would have modified the Digestin tablet or Digestin capsule composition of Jain (exemplified as mentioned above), comprising hing, ajowan and fennel, by further including shilajit (Jain also teaches shilajeet- see above) because Neelima teaches that shilajit provides antioxidant effects and provides anti-ulcerogenic or anti-inflammatory effects. Instant method claims do not exclude subjects that are treated with indomethacin and hence allows for indomethacin treated subjects taught by Neelima. One skilled in the art would have been motivated to modify with an expectation that the combination of shilajit with the dietary spices provide improved digestion (suggested by Platel) and antioxidant properties (suggested by Neelima).
While Jain does not teach the exact amounts (claims 1 and 10-13) of the instant claimed Trachyspermum ammi (hing), fennel and Asafoetida, Jain teaches 1-10 mg of hing, 5-50 mg of Ajowan and 7-70 mg of Foeniculum vulgare i.e., In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose the appropriate amounts of Trachyspermum ammi, fennel and Asafoetida, in mg amount, in the composition of Jain with an expectation to provide a highly effective digestive stimulant or anti-flatulence effect. 
For claim 2 Jain teaches capsules and tablet forms. For the administration regime of claims 4-8, instant claim 1 is directed to a product and therefore the process steps of claims 4-8 do not carry patentable weight. In any event, Jain teaches tablets and capsules dose forms and hence it would have been obvious for one of an ordinary skill in the art to prepare the composition in a single or multiple dose form, depending on the dosage form and the subject being treated. 
 	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611